Citation Nr: 1023732	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-34 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1970.  He died in August 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and April 2007 rating 
decisions by the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO).


FINDINGS OF FACT

1.  At the time of the Veteran's death he had pending claims 
of entitlement to service connection for hepatitis C and 
liver cancer.

2.  The Veteran died in August 2005 due to cardiopulmonary 
arrest, due to hepatic failure, due to hepatocellular 
carcinoma.  An autopsy was not performed.

3.  During the Veteran's lifetime service connection was not 
established for any disability.

4.  No competent (medical) evidence has been presented that 
attributes the disease processes implicated in the Veteran's 
death to military service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted, as liver cancer was not incurred or 
aggravated in-service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).

2.  Service connection for hepatitis C and liver cancer, for 
accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) of 2000

Under the Veterans Claims Assistance Act of 2000 VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 
3.102, 3.159.  This law further requires VA to notify the 
claimant and any representative, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA will specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The appellant has received the notice required by the 
Veterans Claims Assistance Act of 2000.  Specifically, 
January 2006 correspondence and copies of the August 2006 and 
April 2007 rating decisions provided the appellant with 
notice of the evidence needed to support claims of 
entitlement to service connection for accrued benefits and 
the cause of the Veteran's death, as well as the reasons for 
the determination made regarding the claim on the merits.  
The January 2006 correspondence informed the appellant of the 
information and evidence she needed to submit and of the 
evidence that had been obtained by VA to assist in 
substantiating her claim.  The April 2007 rating decision 
informed the appellant that the Veteran was not service 
connected for any disorder at the time of his death.  The 
appellant was informed how effective dates are assigned.  The 
claims were readjudicated in an August 2007 statement of the 
case, and an August 2007 supplemental statement of the case.  

VA fulfilled its duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the Board acknowledges the fact that the Veteran's 
service treatment records are not available despite numerous 
attempts to secure them.  The Board agrees with the RO's 
determination that further efforts to secure those records 
would be futile.  Hence, the Board has heightened duties to 
assist and in explaining the decision.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but, rather, increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  There is no evidence 
that additional records have yet to be requested.  Thus, the 
duty to notify and assist as contemplated by appellate 
provisions have been satisfied with respect to the issues 
noted.

II. Criteria

To establish entitlement to service connection for the cause 
of a Veteran's death, the evidence must show that a 
disability that was incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected disability, was either a principal or 
contributory cause of death.  No compensation shall be paid 
if the veteran's death was the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-
connected disability to be the principal cause of death, it 
must singularly, or jointly with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related thereto. 38 C.F.R. § 3.312(b).  For a service- 
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or materially 
to death, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Liver cancer is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed to an herbicide agent during such service unless 
there is affirmative evidence to the contrary.  38 C.F.R. § 
3.307.  The evidence of record shows that the Veteran served 
in the Republic of Vietnam during the specified period, and 
he is presumed to have been exposed to herbicides.  
Significantly, however, the list of diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include either 
hepatitis C or hepatocellular carcinoma.  Id.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

III. Background

It is the appellant's assertion that the cause of the 
Veteran's death is attributable to his service.  In this 
regard she maintains that the Veteran died of liver cancer 
that was caused by hepatitis C, and that hepatitis C was 
transmitted to the Veteran in-service as a result of his 
receipt of air gun inoculations, his in-service use of 
intravenous drugs, and his in-service tattoo.

The Veteran's death certificate states that he died in August 
2005 due to cardiopulmonary arrest due to hepatic failure due 
to hepatocellular carcinoma.  No autopsy was performed.

At the time of the Veteran's death service connection was not 
in effect for any conditions.

As noted earlier, the Veteran's service treatment records are 
not available.  

A record prepared by Stephen J. Ryzewicz, M.D., noted a 
history of chronic hepatitis C that was probably contracted 
in the orient during which time the Veteran perhaps had high 
risk sexual contact, etc.

In September 1998, Douglas K. Hyde, M.D., reported that the 
Veteran was being treated for hepatitis C and cirrhosis.  

In January 2003, the Veteran was noted to be on pegulated 
interferon for treatment of hepatitis C.

In October 2003, the Veteran was seen for a VA compensation 
examination.  He reported that he had been diagnosed with 
hepatitis C in 1993, and that he engaged in intravenous drug 
use while in Vietnam during which time he shared needles.  
Physical examination resulted in a diagnosis of probable 
cirrhosis of the liver due to hepatitis C.  

Records dated in 2004 and 2005 from the Baystate Regional 
Cancer Program note a history of a hepatitis C infection 
since 1993.  He was treated by Baystate with 
chemoembolization procedures, and a prior history of 
interferon and ribavirin treatment for hepatitis C was noted.   
A November 2004 consultation report prepared by Baystate 
notes the Veteran's statement that he believed his hepatitis 
C was contracted while stationed in Vietnam during which time 
he was using intravenous drugs.

In July 2005, Dr. Hyde wrote that he had known the Veteran 
for approximately 10 years during which time he provided care 
for advanced hepatitis C.  Dr. Hyde observed that the Veteran 
had developed increased complications associated with 
cirrhosis to include fairly advanced liver carcinoma.  The 
carcinoma was not responding to therapy, and consequently the 
Veteran's prognosis was judged to be extremely poor.

In January 2006, Dr. Hyde reported that the Veteran had 
received aggressive medical therapy for his hepatitis C, but 
only a partial response was achieved.  He eventually 
developed a superimposed hepatocellular carcinoma, and the 
size of the tumor precluded a liver transplant.  Despite 
aggressive therapy the Veteran ultimately expired.

IV. Analysis- Cause of death

In this case, the Veteran died of cardiopulmonary arrest, due 
to hepatic failure, due to hepatocellular carcinoma.  There 
is, however, no evidence that the Veteran suffered from 
hepatocellular cancer, i.e., liver cancer, while on active 
duty.  Moreover, there is no competent evidence that liver 
cancer was compensably disabling within a year following his 
discharge from active duty.  

The appellant argues that the Veteran's liver cancer was due 
to his military service.  In this regard, the Board 
acknowledges the argument that either an in-service tattoo or 
in-service air gun inoculations caused the Veteran to develop 
hepatitis C, which in turn caused his later development of 
terminal liver cancer.  The appellant, however, has not 
offered any competent evidence supporting this argument.  
Regardless of the appellant's sincere belief in the merits of 
her argument, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board notes that while there is no competent evidence 
linking either an in-service tattoo or air gun inoculations 
to hepatitis C, there are several opinions which suggest that 
the Veteran's in-service history of intravenous drug use was 
the source for his later development of hepatitis C.  The 
law, however, is clear that no compensation shall be paid if 
the Veteran's death was the result of his own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 
1110.  Hence, a history of in-service intravenous drug abuse 
cannot serve as the basis for granting service connection.

With respect to the 1995 comment that chronic hepatitis C was 
probably contracted in the orient during which time the 
Veteran "perhaps" (sic) had high risk sexual contact, etc., 
the Board observes that unlike the unambiguous notations that 
the Veteran used shared needles to participate in intravenous 
drug abuse and this abuse caused the development of hepatitis 
C, the comment that the Veteran "perhaps" engaged in high 
risk sexual activities is of a conditional nature.  The 
United States Court of Appeals for Veterans Claims has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also 
Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  Moreover, 
when that statement is weighed against the multiple 
affirmative findings that hepatitis C was due to in-service 
intravenous drug use, this comment has minimal probative 
value.

While the appellant has asserted that the pathology 
responsible for the Veteran's death is related to service, 
this argument is not supported by competent evidence. 
Moreover, the appellant has not shown or claimed that she is 
qualified to offer medical statements or a medical opinion on 
this matter. Therefore, her opinion while offered in good 
faith, cannot be considered competent medical evidence.  As 
such, it is insufficient to establish entitlement to service 
connection for the cause of the veteran's death.  Espiritu.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

V. Analysis- Accrued benefits

In the instant case, the Veteran's widow seeks service 
connection for hepatitis C and liver cancer for the purpose 
of receiving accrued benefits.

After a review of the evidence, the Board finds that the 
Veteran had pending claims of entitlement to service 
connection for hepatitis C and liver cancer at the time of 
his death. Specifically, he filed a claim of entitlement to 
service connection in June 2003 for hepatitis C, and a claim 
of entitlement to service connection in October 2004 for 
liver cancer.  The RO did not adjudicate either claim prior 
to his death.  Thus, these claims were "pending" for purposes 
of the regulations.  38 C.F.R. § 3.1000(d)(5).

During his lifetime the Veteran was diagnosed with hepatitis 
C and liver cancer.  Prior to the date of his death no 
competent evidence had been submitted to VA showing that 
either disorder was due to military service.  That is there 
was no competent medical evidence available to VA prior to 
his death showing that either hepatitis C or liver cancer was 
related to the Veteran's military service.  Without such 
evidence, the record preponderates against the accrued 
benefit claim.  As such, the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. at 54.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service connection for liver cancer and 
hepatitis C for purposes of accrued benefits, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


